PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jon Dahl, et al
Application No. 16/458,630
Filed: July 1, 2019
Attorney Docket No. MUXX-M01-US
For: METHOD FOR AUDIO AND VIDEO JUST-IN-TIME TRANSCODING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.182, filed August 16, 2022, to expedite the processing of the petition under the provisions of 37 CFR 1.137(a), filed August 16, 2022, to revive the above-identified application.

The petition under 37 CFR 1.182, to expedite processing and the $210 processing fee have been accepted. Accordingly, the p etition to expedite is GRANTED. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a). As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed January 6, 2022. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. The appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 1.197(b). As no claim was allowed, the application became abandoned on March 8, 2022. See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal brief, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2424 for appropriate action in the normal course of business on the reply received August 16, 2022.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2400.


/APRIL M WISE/Paralegal Specialist, Office of Petitions